Citation Nr: 0327048	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-06 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
post-traumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the RO in 
Newark, New Jersey, that denied the veteran's claim for an 
evaluation greater than 20 percent for his service-connected 
left knee disability.  The appellant submitted a notice of 
disagreement with the rating decision in December 2001, and a 
statement of the case was issued in March 2002.  The 
appellant perfected his appeal to the Board with the filing 
of a substantive appeal in May 2002.  


REMAND

In written argument in September 2003, the veteran's 
representative stated that the veteran's private treating 
orthopedic physician's records needed to be obtained in order 
to ascertain the history of his left knee disability.  
Indeed, the veteran indicated when he filed his April 2001 
claim for an increase that he continued to use "personal 
physicians" to treat his condition and would continue to try 
any and all alternative solutions offered by his orthopedic 
surgeon.  He added that his orthopedic surgeon told him he 
would eventually need a total knee replacement.  Thus, in 
order to properly evaluate the veteran's left knee disability 
and ensure as complete a disability picture as possible, an 
attempt should be made to obtain the veteran's private 
treatment records.  This action is consistent with VA's duty 
to assist under the Veterans Claims Assistance Act of 2000 
(VCAA) which requires VA to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant identifies and authorizes VA to obtain.  See 
38 U.S.C.A. § 5103A(b).

In addition, the veteran has expressed disagreement with the 
findings from a VA orthopedic examination performed by a 
physician's assistant in August 2001.  The veteran contends 
that the examination report is inaccurate and does not 
accurately reflect his knee complaints or altered gait.  In 
view of these contentions and the missing medical records on 
file, the veteran should be afforded a new examination.  The 
RO should arrange for the veteran to undergo such an 
examination after the missing medical records are 
incorporated into the claims file and made available to the 
VA examiner for review.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, will result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Lastly, the Board notes that in a July 2001 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claim for an increased rating for his 
left knee disability within 60 days of the date of the 
letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The letter also indicated that, if the 
veteran did not respond within the 60-day period, the RO 
would adjudicate the claim on the basis of the evidence of 
record.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, including all 
treatment he received for his left knee 
from his orthopedic surgeon and "personal 
physicians", and assurance that the RO 
will attempt to obtain the evidence if 
sufficient information and, if necessary, 
authorization, is provided.  The RO should 
also invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond.    

2.  If the veteran responds,  the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his left knee.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, to 
include range of motion studies 
(expressed in degrees), and all clinical 
findings should be reported in detail. 

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a 
typewritten report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103(West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
evaluation in excess of 20 percent for 
service-connected post-traumatic 
degenerative joint disease of the left 
knee in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to reported to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




